                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NO. 1:14-CV-954

 STUDENTS FOR FAIR ADMISSIONS,                )
 INC.,                                        )
                                              )
                             Plaintiffs,      )
                                              )   JOINT MOTION TO DISPENSE
 v.                                           )   WITH THE PRE-TRIAL
                                              )   SETTLEMENT CONFERENCE
 THE UNIVERSITY OF NORTH                      )
 CAROLINA AT CHAPEL HILL, et al.,             )
                                              )
                              Defendants.     )
                                              )
                                              )


       Plaintiff Students for Fair Admissions, Inc., Defendants The University of North

Carolina at Chapel Hill, et al., and Intervenor-Defendants respectfully make this joint

request to dispense with the April 8, 2020 pre-trial settlement conference and related

submissions.

       On September 30, 2019, the Court denied the cross motions for summary

judgment. (Dkt. 190) On January 2, 2020, the Court scheduled this case for a May 11,

2020 trial and, therefore, ordered a pre-trial settlement conference that was subsequently

scheduled for April 8, 2020 before Magistrate Judge Webster. (Dkt. 194, 195)

       The circumstances of this litigation, however, guarantee no chance of a pre-trial

settlement. Count I of SFFA’s complaint alleges that the University improperly uses race

as a dominant factor in admissions decisions; Count II alleges that the University has

failed to consider and implement available race-neutral alternatives to its current




      Case 1:14-cv-00954-LCB-JLW Document 199 Filed 03/13/20 Page 1 of 5
admissions process; and Count III contends that any use of race in admissions is

unconstitutional and argues that controlling Supreme Court precedent was wrongly

decided.1 Thus, SFFA seeks only equitable relief and related attorneys’ fees: specifically,

an order (i) declaring (a) that the University’s undergraduate admissions practices do not

comply with the Fourteenth Amendment and federal civil rights laws and (b) that any use

of race or ethnicity in the educational setting violates the Fourteenth Amendment and

federal civil rights laws; and (ii) permanently enjoining (a) the University’s continued

operation of those practices; and (b) the University’s consideration of race as a factor in

future undergraduate admissions decisions at UNC-Chapel Hill. Absent the University’s

agreement to no longer consider race or ethnicity in its admissions process, SFFA intends

to pursue its claims through trial. The University likewise does not see any prospect for a

resolution ahead of trial in light of the relief sought by SFFA. The University maintains

that its admissions practices are lawful and does not intend to change them absent a Court

order requiring it to do so.

       As a result, the parties respectfully submit that, because any settlement conference

is guaranteed to be futile, holding such a conference would be a waste of valuable judicial

time and resources (as well as the resource of the parties). The parties are actively

preparing for the May 11, 2020 trial, including all disclosures required by Federal Rule of

Civil Procedure 26(a)(3) as referenced in the Court’s January 2, 2020 order.



1
    SFFA and the University Defendants have agreed that Count III need not be tried so long as
    SFFA’s ability to raise Count III on appeal is preserved and will address that issue with the
    Court in a forthcoming submission.

                                                2



      Case 1:14-cv-00954-LCB-JLW Document 199 Filed 03/13/20 Page 2 of 5
Respectfully submitted this 13th day of March, 2020.



                                                       JOSHUA H. STEIN
                                                       Attorney General

       /s/ Patrick Fitzgerald                      /s/ Stephanie Brennan
       Patrick Fitzgerald                          Stephanie Brennan
       Amy Van Gelder                              Special Deputy Attorney General
       Marianne Combs                              NC State Bar No. 35955
       Skadden, Arps, Slate, Meagher & Flom LLP    E: sbrennan@ncdoj.gov
       155 North Wacker Drive
       Chicago, IL 60606-1720                      /s/ Tamika Henderson
       (312) 407-0700                              Tamika Henderson
       E: patrick.fitzgerald@skadden.com           Assistant Attorney General
       E: amy.vangelder@skadden.com                NC State Bar No. 42398
       E: marianne.combs@skadden.com               E: tlhenderson@ncdoj.gov

       /s/ Lara Flath
       Skadden, Arps, Slate, Meagher & Flom LLP
       One Manhattan West
       New York, NY 10001
       (212) 735-3000
       E: lara.flath@skadden.com
                                                   Attorneys for the University
                                                   Defendants
       /s/ Thomas R. McCarthy                      /s/ Alan M. Ruley
       Thomas R. McCarthy                          Alan M. Ruley
       Consovoy McCarthy PLLC                      N.C. State Bar No. 16407
       3033 Wilson Boulevard, Suite 700            Bell, Davis & Pitt, P.A.
       Arlington, Virginia 22201                   P.O. Box 21029
       (703) 243-4923                              Winston Salem, NC 27120
       E: tom@consovoymccarthy.com                 (336) 704-4147
                                                   E: aruley@belldavispitt.com
       /s/ William S. Consovoy
       William S. Consovoy
       Consovoy McCarthy PLLC
       3033 Wilson Boulevard, Suite 700
       Arlington, Virginia 22201
       (703) 243-4923
       E: will@consovoymccarthy.com

                                          3



     Case 1:14-cv-00954-LCB-JLW Document 199 Filed 03/13/20 Page 3 of 5
 /s/ J. Michael Connolly
 J. Michael Connolly
 Consovoy McCarthy PLLC
 3033 Wilson Boulevard, Suite 700
 Arlington, Virginia 22201
 (703) 243-4923
 E: mike@consovoymccarthy.com

                                          Attorneys for Plaintiff
 /s/ Reed N. Colfax                       /s/ Jack Holtzman
 Reed N. Colfax*                          Jack Holtzman, N.C. Bar No. 13548
 RELMAN & COLFAX PLLC                     Emily P. Turner, N.C. Bar No. 49578
 1225 19th Street NW, Suite 600           NORTH CAROLINA JUSTICE
 Washington, DC 20036                     CENTER
 rcolfax@relmanlaw.com                    224 South Dawson Street
 Tel: (202) 728-1888                      Raleigh, NC 27601
                                          jack@ncjustice.org
 /s/ Jon M. Greenbaum                     emilyt@ncjustice.org
 Jon M. Greenbaum*                        Tel: (919) 856-2165
 David Hinojosa*
 Genevieve B. Torres*
 LAWYERS’ COMMITTEE FOR CIVIL
 RIGHTS UNDER LAW
 1401 New York Avenue NW, Suite 400
 Washington, DC 20005
 jgreenbaum@lawyerscommittee.org
 gbonadies@lawyerscommittee.org
 Tel: (202) 662-8600

 *Special Appearance                      Attorneys for Defendant-Intervenors




                                    4



Case 1:14-cv-00954-LCB-JLW Document 199 Filed 03/13/20 Page 4 of 5
                            CERTIFICATE OF SERVICE

      I hereby certify that on March 13, 2020, I filed a true and correct copy of the

foregoing JOINT MOTION TO DISPENSE WITH THE PRETRIAL SETTLEMENT

CONFERENCE with the Clerk of Court using the CM/ECF system.



This 13th day of March, 2020.

                                                       /s/ Patrick Fitzgerald
                                                       Patrick Fitzgerald




                                            5



     Case 1:14-cv-00954-LCB-JLW Document 199 Filed 03/13/20 Page 5 of 5
